DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 12, 2021 is acknowledged.  Claims 3, 4, 7-9, 11-13, 15, 17, 19, 21, 23, 25, 27, 29, 31, and 61-63 are pending in the application.  Claims 1, 2, 5, 6, 10, 14, 16, 18, 20, 22, 24, 26, 28, 30, and 32-60 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 11, 12, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Margossian FR 2857826 (hereinafter “Margossian”) (refer to the corresponding machine translation).
Evidence is provided by Ajibola et al., “Nutraceutical values of natural honey and its contribution to human health and wealth” (hereinafter “Ajibola”).  Ajibola is merely used to show the nutritional profile of honey.  
With respect to claims 3 and 4, Margossian teaches providing a nutritional supplement to pregnant women containing one or more fluorides.  The nutritional supplement may be prepared by dispersing the one or more fluorides in a food preparation, and the fluoride content in the preparations varies from 1 to 10 mg.  The supplement containing fluoride(s) may be in the form of dietary vehicle such as capsules or food vehicle (solid and liquid food products).  Some embodiments (e.g., milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, honey, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc.) are well st-3rd paragraphs; P2, 6th paragraph; P2, bottom – P3, top; P3, 2nd, 3rd , and 7th paragraphs; P4, 3rd and 7th paragraph; and P5, 2nd and 4th-7th paragraphs).  As evidenced by Ajibola, honey, as taught in Margossian (P5, 5th paragraph), contains 3 to 31 mg of calcium per 100 g (Table 2, P2) which overlaps the claimed range of between about 0.01 and 1% of the total weight of the supplement.
The ranges as taught by Margossian and as evidenced by Ajibola as discussed above overlaps the presently claimed range of between about 3 mg and 5 mg (claim 3), between about 0.01 and 1% of calcium (claim 3), and about 6.6 mg (claim 4).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claims 11 and 12, Margossian teaches the one or more fluorides are preferably sodium fluoride, tin fluoride (stannous fluoride), and/or fluorophosphonates (monofluorophosphate) (P3, 2nd and 4th paragraphs).
Regarding claim 61, Margossian teaches providing a nutritional supplement to pregnant women containing one or more fluorides.  The supplement containing fluoride(s) may be in the form of dietary vehicle such as capsules or food vehicle (solid and liquid food products).  Some embodiments (e.g., milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, honey, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit st-3rd paragraphs; P2, 6th paragraph; P2, bottom – P3, top; P3, 2nd, 3rd, and 7th paragraphs; P4, 3rd and 7th paragraph; and P5, 2nd and 4th-7th paragraphs).  As evidenced by Ajibola, honey, as taught in Margossian (P5, 5th paragraph), contains 3 to 31 mg of calcium per 100 g (Table 2, P2) which overlaps the claimed range of between about 0.01 and 1% of the total weight of the supplement. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Margossian also teaches the fluoride content in the preparations varies from 1 to 10 mg to provide 0.5 mg to 2.5 mg to the pregnant woman.  The nutritional supplements may be prepared by dispersing fluoride(s) in a food preparation, and the fluoride concentration may be adjusted in order to administer effective doses of fluoride to pregnant women which will provide the fetus with fluoride ions through transplacental passage (P2, 1st paragraph; P3, 5th paragraph; P4, 3rd and 4th paragraphs; and P5, 7th paragraph). Thus, the quantities disclosed in Margossian overlap the claimed range of at least about 3 mg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-.

Claims 3, 4, 7-9, 11-13, 15, 17, 19, 21, 23, 25, 27, 29, 31, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Margossian FR 2857826 (hereinafter “Margossian”) (refer to the corresponding machine translation) in view of Roberts et al. WO 2009151457 (hereinafter “Roberts”).
With respect to claims 3 and 4, Margossian teaches providing a nutritional supplement to pregnant women containing one or more fluorides.  The nutritional supplement may be prepared by dispersing the one or more fluorides in a food preparation, and the fluoride content in the preparations varies from 1 to 10 mg.  The supplement containing fluoride(s) may be in the form of dietary vehicle such as capsules or food vehicle (solid and liquid food products) (Abstract; P1, 1st-3rd paragraphs; P2, 6th paragraph; P2, bottom – P3, top; P3, 2nd, 3rd, and 7th paragraphs; P4, 3rd and 7th paragraph; and P5, 2nd and 4th-7th paragraphs).
The range as taught by Margossian overlaps the presently claimed range of about 3 mg to 5 mg (claim 3) and encompasses the claimed quantity of about 6.6 mg (claim 4).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
In some embodiments of Margossian, the nutritional supplement (e.g., milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy nd, 3rd , and 7th paragraphs; P4, 7th paragraph; and P5, 2nd and 4th-7th paragraphs).
However, Margossian does not expressly disclose the nutritional supplement comprises an amount of calcium between about 0.01 and 1%.
Roberts teaches preparing nutritional preparations (foods, dietary supplements, etc.) for a woman during all stages of pregnancy optionally comprising from about 20 mg to about 500 mg of calcium (Abstract; P5, L16-25; P5, L26-P6, L23; P12, L18-22; P15, L14-24; P18, L24-P19, L10; and P19, L23-30).
Based upon the fact that Roberts and Margossian similarly teach nutritional preparations for pregnant women, Roberts discloses the compositions are useful for the nutritional and physiological well-being of the mother and fetus during all stages of pregnancy (Abstract; P1, L3-8; P3, L26-32; and P6, L12-17), and Margossian teaches the preparation may be 100 g and the nutritional supplement may be in the form of milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc. (P2, 4th paragraph; P3, 7th paragraph; P5, 2nd and 4th – 7th paragraphs) which typically comprise quantities of calcium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges including the instantly claimed calcium content from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding claims 7-9 and 63, Margossian in view of Roberts, as discussed above, teaches the nutritional supplement comprises calcium, and Roberts teaches the calcium may be in the form of calcium pantothenate (calcium complexed to vitamin B5) (P12, L18-28; and  P15, L14-24).
With respect to claims 11 and 12, Margossian teaches the one or more fluorides are preferably sodium fluoride, tin fluoride (stannous fluoride), and/or fluorophosphonates (monofluorophosphate) (P3, 2nd and 4th paragraphs).
Regarding claims 13, 15, 17, 19, 21, 23, 25, 27, 29, and 31, Margossian does not expressly disclose the nutritional supplement comprises vitamin C (claim 13), vitamin B1 (claim 15), vitamin B2 (claim 17), vitamin B3 (claim 19), vitamin B6 (claim 21), folic acid (claim 23), vitamin B12 (claim 25), vitamin B5 (claim 27), magnesium sulfate (claim 29), and zinc (claim 31) in some embodiments.
Roberts teaches preparing formulations and foodstuff preparations for a woman during all stages of pregnancy comprising from about 50 µg to approximately 1 mg of folic acid (claim 23) ( P7, L17-29) and optionally including from about 1 mg to about 50 mg of pantothenic acid (vitamin B5, claim 27) (P15, L14-24), from about 5 mg to about 100 mg of zinc (claim 31) (P11, L32-P12, L6), from about 5 mg to about 100 mg of magnesium sulfate (claim 29) ( P12, L7-17), from about 0.5 mg to about 50 mg of vitamin B1 (claim 15) (P12, L29-P13, L7), from about 0.5 mg to about 50 mg of vitamin 2 (claim 17) (P13, L8-17), from about 0.1 mg to about 50 mg of vitamin B6 (claim 21) (P13, L18-27), from about 1 µg to about 250 µg of vitamin B12 (claim 25) (P13, L28-P14, L6), from about 10 mg to about 2000 mg of vitamin C (claim 13) (P14, L27-P15, L4), and from about 1 mg to about 100 mg of niacinamide (vitamin B3, claim 19) (P15, L25-P16, L2) (Abstract; P5, L16-25; P5, L26-P6, L23; P7, L17-29; P11, L32-P12, L6; P12, L7-17; P12, L29-P14, L6; P14, L27-P15, L4; P15, L14-24; P18, L24-P19, L10; and P19, L23-30).
Based upon the fact that Roberts and Margossian similarly teach preparations for pregnant women, Roberts discloses the compositions are useful for the nutritional and physiological well-being of the mother and fetus during all stages of pregnancy (Abstract; P1, L3-8; P3, L26-32; and P6, L12-17), and Margossian teaches the nutritional supplement may be in the form of capsules, milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, honey, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc., which may comprise various vitamins and minerals and quantities thereof (P2, 4th paragraph; P3, 7th paragraph; P5, 2nd and 4th – 7th paragraphs), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Roberts, to select the claimed vitamins and minerals, as desired, based in their suitability for their intended purposes with the expectation of successfully a desirable nutritional supplement suitable for pregnant women.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Regarding claim 61, Margossian teaches providing a nutritional supplement to pregnant women containing one or more fluorides.  The supplement containing fluoride(s) may be in the form of dietary vehicle such as capsules or food vehicle (solid and liquid food products) (Abstract; P1, 1st-3rd paragraphs; P2, 6th paragraphs; P2, bottom – P3, top; P3, 2nd and 3rd paragraphs; P4, 3rd and 7th paragraph; and P5, 4th-7th paragraphs).  
Margossian also teaches the fluoride content in the preparations varies from 1 to 10 mg to provide 0.5 mg to 2.5 mg to the pregnant woman and the fluoride concentration may be adjusted in order to administer effective doses of fluoride to  (P2, 1st paragraph; P3, 5th paragraph; P4, 3rd and 4th paragraphs; and P5, 7th paragraph).  Thus, the quantities of fluoride taught in Margossian overlap the claimed range of at least about 3 mg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
In some embodiments of Margossian, the nutritional supplement (e.g., milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, honey, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc.) is well understood to comprise quantities of calcium (P2, bottom – P3, top; P3, 2nd, 3rd, and 7th paragraphs; P4, 7th paragraph; and P5, 2nd and 4th-7th paragraphs).
However, Margossian does not expressly disclose the nutritional supplement comprises an amount of calcium that is between about 0.01 and 1%.
Roberts 
Based upon the fact that Roberts and Margossian similarly teach nutritional preparations for pregnant women, Roberts discloses the compositions are useful for the nutritional and physiological well-being of the mother and fetus during all stages of pregnancy (Abstract; P1, L3-8; P3, L26-32; and P6, L12-17), and Margossian teaches the preparation may be 100 g and the nutritional supplement may be in the form of milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc. (P2, 4th paragraph; P3, 7th paragraph; P5, 2nd and 4th – 7th paragraphs) which typically comprise quantities of calcium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges including the instantly claimed calcium content from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
With respect to claim 62, Margossian in view of Roberts, as discussed above, teaches the nutritional supplement comprises calcium, and Roberts teaches the calcium may be in the form of calcium pantothenate (calcium complexed to vitamin B5) (P12, L18-28; and  P15, L14-24).

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered.
Due to the amendments to the claims, the claim objections and the 35 USC 112 rejections in the previous Office Action have been withdrawn (P6). 
Applicant’s arguments with respect to Margossian and Roberts have been fully considered, but they are unpersuasive (P7-P11).
Applicant argues Margossian provides food products containing fluoride intended to provide controlled amounts of fluoride to infants and young children with a focus on bone development.  Margossian teaches a specific range of 0.5 mg to 2.5 mg for pregnant women, with a preference for a dose between 1 mg to 2 mg.  Although Margossian mentions the broader range of 1-10 mg of fluoride, Margossian does so in the broader context of the various food preparations discussed, and also in the narrow context of nursing mothers. This is clear.  However, for pregnant women, Margossian specifically teaches a range of 0.5-2.5 mg, with a preference for a dose between 1 mg to 2 mg. This is below the claimed range of a prenatal dietary supplement comprising a source of fluoride in an amount effective to provide between about 3 mg and 5 mg of bioavailable fluoride (claim 3) or an amount effective to provide at least about 3 mg of bioavailable fluoride (claim 61). There is no teaching or suggestion in Margossian of a prenatal dietary supplement as presently claimed herein.  Margossian provides no direction for a skilled artisan to be lead and subsequently arrive at such subject matter, especially given the very specific recitation of a much lower range of a source of fluoride.  Furthermore, Margossian fails to recognize that calcium can limit the bioavailability of fluoride and teaches fluorine intake by infants through breastmilk. 
Examiner disagrees.  As discussed above, Margossian teaches providing a nutritional supplement to pregnant women containing one or more fluorides (Abstract).  While Margossian teaches the one or more fluorides may be dispersed in food preparations such as milk, the reference is not limited to this embodiment since Margossian also discloses the supplement containing fluoride(s) may be in the form of dietary vehicle such as capsules or food vehicle (solid and liquid food products) (Abstract; P1, 1st-3rd paragraphs; P2, 6th paragraph; P2, bottom – P3, top; P3, 2nd, 3rd, and 7th paragraphs; P4, 3rd and 7th paragraph; and P5, 4th-7th paragraphs).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Additionally, the fluoride contents taught by Margossian overlaps the presently claimed ranges since Margossian teaches the fluoride content in the preparations varies from 1 to 10 mg to provide 0.5 mg to 2.5 mg to the pregnant woman and the fluoride  (P2, 1st paragraph; P3, 5th paragraph; P4, 3rd and 4th paragraphs; and P5, 7th paragraph), which overlaps the claimed range of at least about 3 mg or between about 3 mg and 5 mg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
Some embodiments (e.g., milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, honey, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc.) are well understood to typically comprise quantities of calcium that overlap the claimed range of between about 0.01 and 1% of the nutritional supplement (Abstract; P1, 1st-3rd paragraphs; P2, 6th paragraph; P2, bottom – P3, top; P3, 2nd, 3rd , and 7th paragraphs; P4, 3rd and 7th paragraph; and P5, 2nd and 4th-7th paragraphs).  As evidenced by Ajibola, honey, as taught in Margossian (P5, 5th paragraph), contains 3 to 31 mg of calcium per 100 g (Table 2, P2) which overlaps the claimed range of between about 0.01 and 1% of the total weight of the supplement.
In other embodiments, Margossian does not expressly disclose the calcium content of between about 0.01 and 1%. However, Roberts as discussed above is relied upon for this teaching (Abstract; P5, L16-25; P5, L26-P6, L23; P15, L14-24; P18, L24-Roberts and Margossian similarly teach nutritional preparations for pregnant women, Roberts discloses the compositions are useful for the nutritional and physiological well-being of the mother and fetus during all stages of pregnancy (Abstract; P1, L3-8; P3, L26-32; and P6, L12-17), and Margossian teaches the preparation may be 100 g and the nutritional supplement may be in the form of milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc. (P2, 4th paragraph; P3, 7th paragraph; P5, 2nd and 4th – 7th paragraphs) which typically comprise quantities of calcium,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges including the instantly claimed calcium content from the ranges disclosed in the prior art references with the expectation of successfully preparing a nutritionally desirable supplement for pregnant women.  
Roberts does not disclose all the features of the presently claimed invention (e.g., fluoride).  However, Applicant is reminded that Roberts is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793